Citation Nr: 1623059	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  08-34 011	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an extraschedular rating for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to November 1965.

This matter was last before the Board of Veterans' Appeals (Board) in November 2015, on appeal from a January 2009 rating decision.  In an October 2014 decision, the Board determined, in part, that "referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted."  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  However, while this matter was pending before the Court, the Board issued a December 2014 decision on the issue of the Veteran's entitlement to an extraschedular rating for service-connected tinnitus.  As the Board lacked jurisdiction of this matter at the time of the December 2014 decision, the December 2014 decision is herein vacated.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

As explained above, at the time of the Board's December 2014 decision, jurisdiction of this matter rested with the Court.  Accordingly, the portion of the December 15, 2014, Board decision addressing the Veteran's entitlement to an extraschedular rating for service-connected tinnitus is vacated.




	                        ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




